J-A34038-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: J.D.G., A MINOR                IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA




APPEAL OF: E.L.G., JR., FATHER

                                                        No. 1247 MDA 2015


                  Appeal from the Order Entered June 19, 2015
               In the Court of Common Pleas of Lancaster County
                      Orphans' Court at No(s): 2014-2269


BEFORE: PANELLA, J., OTT, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                         FILED DECEMBER 18, 2015

       E.L.G., Jr. (“Father”) appeals from the order of the Lancaster County

Court of Common Pleas terminating his parental rights to his child J.G. 1 We

affirm.

       The trial court set forth the relevant factual history as follows:

          [J.G.] is a minor male child born . . . in Blair County, PA.
          He currently resides with [R.P. and S.P. (“Petitioners”)],
          three of his biological half-siblings, and one full-sibling. All
          four children were adopted by Petitioners on March 4,
          2015. Mother voluntarily placed [J.G.] in Petitioners’ home
          on June 12, 2014.



____________________________________________


1
  J.G.’s biological mother (“Mother”) signed a consent to adoption and the
trial court terminated her parental rights, pursuant to § 2504 of the Adoption
Act. 23 Pa.C.S. § 2504 (“Alternate procedure for relinquishment”). Mother
has not appealed.
J-A34038-15


           [Mother] is 31 years old. Mother was present at both
           hearings. She testified at the April 8, 2015 hearing in
           support of the confirmation of her Consent to Adoption.

           [Father is t]he biological father of [J.G.] . . . . He is 35
           years old. Father has been in prison since 2004 and is
           currently incarcerated at River North Correctional Center in
           Independence, Virginia. Father anticipates a release date
           sometime in 2016 or 2017.1 Father was present via video
           conferencing and was represented by [c]ourt[-]appointed
           counsel.
              1
                VA Department of Corrections records have 2018
              as release date, but Father states he will get out
              sooner based on good behavior.

           Petitioners are a married couple living in Lancaster County,
           PA. Petitioners have custody of and are the current
           guardians of [J.G.] in accordance with a [g]uardianship
           [a]greement.2
              2
                  Mother signed a guardianship agreement for
              Petitioners as guardians of [J.G.] on June 12, 2014.

Memorandum Opinion and Decree, 6/19/2015, at 2-3.

        On November 4, 2014, Petitioners filed a petition to involuntarily

terminate Father’s rights. The trial court conducted hearings on January 15,

2015 and April 8, 2015.        On June 19, 2015, the trial court terminated

Father’s parental rights. Father filed a timely notice of appeal. Both Father

and the trial court complied with Pennsylvania Rule of Appellate Procedure

1925.

        Father raises the following issues on appeal:

           I. Did the [trial court] err and abuse its discretion in
           terminating the parental rights of [] Father in that []
           Father was incarcerated during a significant period of time
           during the pendency of the underlying juvenile dependency
           action, but [] Father nevertheless utilized the resources


                                      -2-
J-A34038-15


          available to him in continuing a relationship with his child.
          [] Father forwarded written correspondence to the child’s
          mother that either inquired about the well[-]being of his
          child or was intended for his child?

          II. Did the [trial court] err and abuse its discretion in
          terminating the rights of Father, as termination of Father’s
          rights is not in the best interests of the child and will not
          promote the physical, mental, or emotional well[-]being of
          the child, as [] Father will in the near future be released
          from prison and within a reasonable time be capable of
          performing parental duties and providing permanency for
          his child?

          III. Did the [trial court] err in denying the request of []
          Father for a continuance of the termination of parental
          rights hearing so that Father might present testimony from
          a witness that can corroborate the efforts made by Father
          to contact the Child’s mother and the Children and Youth
          Agency?

Appellant’s Brief at 16.

      Our standard of review for trial court orders involving the termination

of parental rights “is limited to determining whether the order of the trial

court is supported by competent evidence, and whether the trial court gave

adequate consideration to the effect of such a decree on the welfare of the

child.”   In re Z.P., 994 A.2d 1108, 1115 (Pa.Super.2010) (quoting In re

I.J., 972 A.2d 5, 8 (Pa.Super.2009)).       “Absent an abuse of discretion, an

error of law, or insufficient evidentiary support for the trial court’s decision,

the decree must stand.”      Id. (quoting In re B.L.W., 843 A.2d 380, 383

(Pa.Super.2004)). This Court “employ[s] a broad, comprehensive review of

the record in order to determine whether the trial court’s decision is

supported by competent evidence.” Id. (quoting In re B.L.W., 843 A.2d at

383). The trial court, as fact-finder, “is the sole determiner of the credibility

                                      -3-
J-A34038-15



of witnesses.” In re Z.P., 994 A.2d at 1115 (quoting In re Adoption of

K.J., 936 A.2d 1128, 1131–32 (Pa.Super.2007)).

     The party seeking to terminate parental rights has the burden to

establish by clear and convincing evidence that grounds for termination

exist. In re Z.P., 994 A.2d at 1115. “The standard of clear and convincing

evidence means testimony that is so clear, direct, weighty, and convincing

as to enable the trier of fact to come to a clear conviction, without

hesitation, of the truth of the precise facts in issue.”   Id. (quoting In re

J.D.W.M., 810 A.2d 688, 690 (Pa.Super.2002)).

     The trial court terminated Father’s parental rights pursuant to 23

Pa.C.S. § 2511(a)(1), and (b), which provides:

        (a) General rule.—The rights of a parent in regard to a
        child may be terminated after a petition filed on any of the
        following grounds:

        (1) The parent by conduct continuing for a period of at
        least six months immediately preceding the filing of the
        petition either has evidenced a settled purpose of
        relinquishing parental claim to a child or has refused or
        failed to perform parental duties.

                                     ...

        (b) Other considerations.—The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the
        parent. With respect to any petition filed pursuant to
        subsection (a)(1), (6) or (8), the court shall not consider
        any efforts by the parent to remedy the conditions


                                    -4-
J-A34038-15


           described therein which are first initiated subsequent to
           the giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(1), (b).           “Parental rights may be involuntarily

terminated where any one subsection of Section 2511(a) is satisfied, along

with consideration of the subsection 2511(b) provisions.” In re Adoption

of R.J.S., 901 A.2d 502, 508 n. 3 (Pa.Super.2006).

      Father first maintains the trial court erred in finding termination proper

under Section 2511(a) because he was incarcerated and allegedly used the

resources available to him to perform his parental duties. Appellant’s Brief

at 21-25.

      “A court may terminate parental rights under Section 2511(a)(1)

where the parent demonstrates a settled purpose to relinquish parental

claim to a child or fails to perform parental duties for at least the six months

prior to the filing of the termination petition.” In re Z.P., 994 A.2d at 1117

(quoting    In   re   C.S.,   761   A.2d   1197   (Pa.Super.2000)).      Although

“incarceration of a parent does not, in itself, provide grounds for the

termination of parental rights[,] a parent’s responsibilities are not tolled

during his incarceration.” In re D.J.S., 737 A.2d 283, 286 (Pa.Super.1999).

Further, the court should not simply

           mechanically apply the six-month statutory provision. The
           court must examine the individual circumstances of each
           case and consider all explanations offered by the parent
           facing termination of his . . . parental rights, to determine
           if the evidence, in light of the totality of the circumstances,
           clearly warrants the involuntary termination.



                                        -5-
J-A34038-15



Id. (quoting In re B., N.M., 856 A.2d 847, 855 (Pa.Super.2004), appeal

denied, 872 A.2d 1200 (Pa.2005)).

     The trial court made the following findings following the hearing:

        Father was arrested in June 2004 and [pled] guilty to first-
        degree murder.       He received a sentence of 50 years
        imprisonment, with all but 15 years suspended. Prior to
        Father’s incarceration, Mother and Father resided together
        with [J.G.]. [J.G.] was 10 months old at the time of
        Father’s imprisonment - this was the last time Father saw
        [J.G.]. Father testified that he was an involved father and
        would take [J.G.] to the park, change him, cook and eat
        with him, among other things[,] and believes that during
        those 10 months, he and [J.G.] formed a bond.

        Mother and Father kept in contact from the date of
        Father’s incarceration until sometime in 2008, when
        Mother stopped writing to and answering written
        correspondence from Father.            Father’s second child,
        [J.G.’s] full biological sister, [A.G.], was born two months
        into Father’s sentence. Included in Father[’]s letters to
        Mother were drawings and cards Father had made for
        [J.G.] and [A.G.]. Mother would respond to the letters
        with updates on the children and kept him up to date with
        pictures and the children’s drawings. During the hearing,
        Father was asked if Mother told him these things because
        he asked about the kids in the letters. Father responded
        that Mother actually wrote and kept him up to date on
        everything with the kids without him asking.

        Mother moved in 2008 and never sent Father a forwarding
        address or new phone number. She did testify that a
        forwarding address was left with the [p]ost [o]ffice.
        Father testified that he continued to send letters to Mother
        for seven months. In 2010, Mother made contact with a
        few of Father’s siblings on Facebook and that contact
        continued. In 2011, Mother reached out to [p]aternal
        [a]unt, Latisha, so that [J.G.] could play with his cousins.
        This continued sporadically for that summer. Mother
        testified that she was always the one initiating that contact
        and eventually quit putting forth that effort.


                                    -6-
J-A34038-15


       Father testified that he would get updates on both [J.G.]
       and [A.G.] from his brother and sister who had some
       contact with Mother, but that they would never give him
       Mother’s address. Father admitted that he had never
       made any request to see [J.G.] since his incarceration.
       Father never made any requests for visitation in writing
       and never filed a custody action to request prison visitation
       in Virginia. Further, Father has never requested pictures,
       report cards, or updates on [J.G.]. It is Father’s position
       that he could not do any of these things because he did
       not know how to contact Mother.          There is also no
       indication that members of Father’s family, who had
       contact with Mother, intervened or advocated for him with
       Mother in any significant or meaningful way. Father also
       knew the names of Mother’s immediate relatives in the
       Lancaster area, some who had the same addresses for
       many years and whom he had met. There is no indication
       in the record that he ever attempted to contact them for
       assistance. Mother also applied for support from Father
       and her address appeared in that record.

                                   ...

       In 2012, [A.G.] was taken into the custody of the
       Lancaster County Children and Youth Social Services
       Agency (hereinafter “Agency”) along with three of her half
       siblings. Father received notification of this event and all
       subsequent hearings regarding [A.G.]. He testified that he
       used the information of those reports to keep updates on
       his children.4 Included in each of those reports was an
       update on Mother’s progress and her current address.
       These reports were sent at the time of each hearing, at
       least every six months. Father then testified that he has
       known Mother’s address from the time he received the first
       permanency plan in 2012 until his parental rights to [A.G.]
       were involuntarily terminated on April 14, 2014. In fact,
       he was able to repeat from memory Mother’s exact
       address, having read it from the reports, which he has not
       received for a year. Father received notice of the
       termination proceeding regarding [A.G.] and did not
       participate in that proceeding. Father testified that he sent
       numerous letters to the caseworker, the bail administration
       office, and mother. The caseworker, [S.P.], and Mother all
       testified they had not received any letters for [J.G.] from
       Father.

                                   -7-
J-A34038-15



          4.
              These reports from the Agency were only for
          [A.G.]; [J.G.] was not in Agency’s custody and,
          therefore, Father never received any updates
          through permanency review for [J.G.].

       Petitioners’ attorney also sent Father a letter after Mother
       voluntarily placed [J.G.] in their care in June 2014,
       notifying Father that [J.G.] and [A.G.] were together and
       in Petitioners’ care. Father, therefore, had notice that
       [J.G.] was not with his Mother. Father, however, did not
       use this avenue to attempt to reestablish contact with his
       son.    Instead, Father’s only correspondence was to a
       lawyer in which he expressed his desire that his family get
       custody. It should again be noted that there isn’t anything
       in the record to establish that Father’s family has made
       any effort on his or their own behalf to maintain a
       significant and meaningful place in [J.G.’s] life.5
          5
             The letter states[:] “I have reliable family that
          works has kids that never been in any trouble, they
          work. So I’m contacting this lawyer and seeing what
          could be done about my family getting custody of my
          son.” During Father’s testimony, he said he only
          currently talking [sic] to two members of his family
          because the rest “haven’t been there for me.”
          During the hearing, Father confirmed that his brother
          Dale had refused to take custody of [J.G.].

       Father testified he didn’t have Mother’s address in order to
       send correspondence after she moved in 2008. Father
       stated it was impossible for him to send any
       correspondence to [J.G.] because of Mother’s desire of no
       contact. However, the record is clear that Father did have
       knowledge of Mother’s address starting in 2012 from the
       Agency paperwork, which he received in [A.G.’s]
       dependency case. There were also other avenues which he
       did not pursue including maternal and paternal relatives,
       and domestic relations. He failed to do anything with any
       of this available information.

       Under Section 2511(a)(1), the [c]ourt must look to
       Father’s actions in the six months prior to the filing of the
       petition. Father did not contact Mother, [J.G.], or
       Petitioners for more than the six months prior to the filing


                                   -8-
J-A34038-15


       of and his receipt of the involuntary termination petition.
       Father failed in all respects to perform any parental duties
       or responsibilities within that time period, arguably
       extending back to 2008, and certainly since he learned of
       Mother’s whereabouts in 2012. He maintains that he would
       be a good Father in a couple years when he is released
       from prison. Father argues that he would never sign over
       his rights to his children and that he has less than two
       years left to serve in jail. In essence, father is asking that
       [J.G.] not be adopted into a family along with his siblings,
       because Father wants the opportunity in two years to raise
       him.6 Parental rights are not preserved . . . for a more
       convenient time to perform one’s parental responsibilities
       while others provide the child with his or her physical and
       emotional needs.       [See] In re C.S., 761 A.2d 1197
       (Pa.Super. 2000); In re G.P.R., 851 A.2d 967 (Pa. Super.
       2004).    Even after his parental rights to [A.G.] were
       terminated and there was a possibility that his parental
       rights to [J.G.] might also be terminated, Father still failed
       to take any action.
          6
            “[H]e might even be in a situation, too, where he’s
          actually in a good living condition right now. But –
          but who are – who are you to say that if I got out
          and he lived with me that I wouldn’t be a good –
          good father to him?”

       “A parent cannot protect his parental rights by merely
       stating that he does not wish to have his parental rights
       terminated.” In re C.M.S., supra at 462. Other than
       Father’s desire to contact [J.G.] on Father’s terms and
       raise him, Father has not given a reason why his parental
       rights should be protected despite his lack of contact with
       his son since 2008. Moreover, he did not act affirmatively
       to foster any kind of parental relationship with [J.G.] since
       2008. Father’s obligation to maintain his relationship with
       [J.G.] continued, in spite of his incarceration.

       [J.G.] has not had any contact from Father in 7 years.
       Because of his age[,] that contact was actually between
       Mother and Father, and [J.G.] was too young to remember
       it. Father has not seen [J.G.] in 11 years. While Mother
       did impose barriers to contact after 2008, Father still had
       an obligation to use reasonable efforts to overcome them.
       Father did have knowledge that [J.G.] was in Petitioner’s

                                   -9-
J-A34038-15


         custody since June 2014, and still did nothing.
         Furthermore, Father was aware of Mother’s address in
         2012, and did nothing. Father’s family did nothing on
         behalf of Father to assist him. His parental rights to [A.G.]
         were terminated because of his failure to be a parent so he
         was aware of what could happen. Mother’s desire to have
         no contact with Father might be a convenient excuse, but
         the record reflects that contact clearly wasn’t as impossible
         as Father would have the [c]ourt believe. Father’s conduct
         and failure to maintain a place of importance in his son’s
         life over the last 7 years evidences a settled purpose of
         relinquishing his parental rights and a failure to perform
         parental duties, under §2511(a)(1) of the Adoption Act.

Memorandum and Decree, 6/19/2015, at 4-8 (some internal footnotes and

citations omitted).

      In its Rule 1925(a) opinion, the trial court further found:

         Father did not use all the resources available to him to
         continue his relationship with [J.G.] since 2008. Father
         claims Mother made any contact completely impossible.
         Unfortunately, Father is still focused on what he perceives
         Mother did or did not do, when in reality, it was his
         responsibility to be a parent to his child and foster a
         relationship with him. Father believes his incarceration
         prevented him from maintaining a relationship with [J.G.].
         Father’s incarceration is due to his unlawful activity. The
         obstacle to maintaining a bond with his child is one of his
         own making and yet another consequence of his actions.
         Father has been incarcerated more than ninety percent of
         [J.G.’s] life.  The [c]ourt disagrees that contact was
         impossible and goes into a thorough analysis in its
         Opinion. Father had many avenues with which he could
         have contacted [J.G.] outside of Mother’s control. Father
         did not utilize any of them. He alleges ongoing written
         correspondence with Mother and to the Lancaster County
         Children and Youth Agency caseworker inquiring about his
         child. Both Mother and the caseworker testified that they
         never received any letters.




                                     - 10 -
J-A34038-15



Opinion Sur Appeal, 8/6/2015, at 2. The trial court conducted a thorough

analysis, which was supported by competent evidence. The trial court did

not err, or abuse its discretion, in finding termination of Father’s parental

rights proper under Section 2511(a)(1).

      Father next maintains the trial court erred in finding termination of his

parental rights would be in J.G.’s best interests. Appellant’s Brief at 26-27.

      “Once the statutory requirement for involuntary termination of

parental rights has been established under subsection (a), the court must

consider whether the child’s needs and welfare will be met by termination

pursuant to subsection (b).”     In re Z.P., 994 A.2d at 1121.         “Section

2511(b) ‘focuses on whether termination of parental rights would best serve

the developmental, physical, and emotional needs and welfare of the child.’”

In re Adoption of C.J.P., 114 A.3d 1046 (Pa.Super.2015) (quoting In re

Adoption of J.M., 991 A.2d 321, 324 (Pa.Super.2010)).             Although “a

parent’s emotional bond with his or her child is a major aspect of the

subsection 2511(b) best-interest analysis, it is nonetheless only one of many

factors to be considered by the court when determining what is in the best

interest of the child.”    Id. (quoting In re N.A.M., 33 A.3d 95, 103

(Pa.Super.2011)). The trial court must also consider:

         the safety needs of the child, and should also consider the
         intangibles, such as the love, comfort, security, and
         stability the child might have with the foster parent.
         Additionally, . . . the trial court should consider the
         importance of continuity of relationships and whether any
         existing parent-child bond can be severed without
         detrimental effects on the child.

                                    - 11 -
J-A34038-15



Id. (quoting In re A.S., 11 A.3d 473, 483 (Pa.Super.2010)).

     The trial court found the following regarding the best interests of J.G.:

        Petitioners were also the foster parents of [J.G.’s] siblings,
        all four of whom they have adopted. Petitioners have had
        three of his siblings in their care since 2012 and [A.G.]
        since March 2013. Petitioners intend to seek adoption of
        [J.G.] if the Petition to Terminate Parental Rights is
        granted. Although [J.G.] has been in Petitioners[’] care
        since June 13, 2014, they were familiar with him since
        2012 when his siblings were placed in their care. [S.P.]
        testified, “When it looked like things were starting to go
        towards adoption for his other four siblings, [Mother]
        asked us if we would be willing to take him as well because
        she wanted to keep all of the siblings together. We had
        been visiting with him and keeping contact between the
        siblings prior to that, so we already had kind of a
        relationship established with him.” (N.T. 4/8/15, 9 lines 5 -
        11).

        [J.G.], although living with his Mother the majority of his
        life, has been moved back and forth between houses of
        maternal relatives. His life was very unstable. Thanks to
        Mother and her love and sacrifice, [J.G.] finally has a
        home, one that includes his biological siblings. He has
        expressed his desire to stay with the Petitioners, to live
        with his siblings, and to be adopted.

        Father stated that it might not necessarily be in [J.G.’s]
        best interest to deny him the opportunity to be adopted
        with his siblings. However, Father still insists that [J.G.]
        should have to wait for permanence until Father is
        eventually released from prison. [J.G.] is almost 12 years
        old. He needs permanence and stability in his life. Father
        has been incarcerated since [J.G.] was 10 months old. His
        Mother tried but could not provide an appropriate home for
        him. However, she recognized her own deficits. She
        placed [J.G.’s] interests above her own. She insured that
        he was placed in a loving and stable home, surrounded by
        his siblings, with parents who will love and care for him.

        Father, to the contrary, does not seem to appreciate the
        instability this child has experienced or the role he has


                                    - 12 -
J-A34038-15


         played. Father has not had any direct contact with [J.G.]
         since [J.G.] was 10 months old, [J.G.] does not remember
         Father, though he has been shown pictures.          [J.G.]
         indicates he does not want contact from Father. When
         Father was told about what [J.G.] wanted, Father
         responded by stating that [J.G.] could have been coerced
         into saying that.

         Father does not have and could not have any meaningful
         or substantial bond with [J.G.]. He remembers [J.G.’s]
         first 10 months of life, but has forgotten that as a result of
         his own conduct and through no fault of [J.G.], he has not
         really been involved in [J.G.’s] life since 2004. As a result
         of Mother’s decisions in 2014, [J.G.’s] life has improved
         immeasurably. The termination of Father’s parental rights
         will not be harmful to [J.G.].         It will not destroy a
         necessary or beneficial parental relationship since none
         exists. However, failure to terminate Father’s rights and to
         deny [J.G.] the permanence and stability which adoption
         would provide, will be detrimental to his emotional and
         physical wellbeing.

         Based upon the evidence presented and having resolved all
         issues of credibility, the [c]ourt finds for the above stated
         reasons, that [] Petitioners have established by clear and
         convincing evidence that the parental rights of Father
         should be involuntarily terminated as requested and that
         the    termination     will  promote     and enhance      the
         development, physical and emotional needs and welfare of
         [J.G.].

Memorandum and Opinion and Decree, 6/19/2015, at 10-11. The trial court

did not err or abuse its discretion when it found the termination of Father’s

parental rights would be in J.G.’s best interest.

      Father’s final issue challenges the trial court’s denial of his continuance

request. Appellant’s Brief at 28. He claims the denial prevented Father from

presenting   his   brother   as   a   witness,   whose   testimony   would   have

corroborated Father’s testimony. Id.



                                       - 13 -
J-A34038-15



      “The trial court is vested with broad discretion in the determination of

whether a request for a continuance should be granted, and an appellate

court should not disturb such a decision unless an abuse of that discretion is

apparent.”     Baysmore v. Brownstein, 771 A.2d 54, 57 (Pa.Super.2001)

(quoting Walasavage v. Marinelli, 483 A.2d 509, 518 (Pa.Super.1984)).

“An abuse of discretion is more than just an error in judgment and, on

appeal, the trial court will not be found to have abused its discretion unless

the   record       discloses   that   the    judgment   exercised   was   manifestly

unreasonable, or the results of partiality, prejudice, bias or ill-will.” Id.

      The trial court found:

         Father had notice of the hearing for three months prior,
         yet he did not notify the [c]ourt that his witness was
         unavailable until the day of the hearing when this [c]ourt
         and the Petitioners were ready to proceed. He did not
         request that his witness be allowed to testify via
         telephone. Further, he did not even have a consistent
         date when his witness might be available to testify.3 The
         [c]ourt denied the motion for continuance.
               3
                 At the time of the request by Father’s attorney,
               Father was only asking for a week continuance date.
               Later during Father’s testimony, he stated it would
               be two or more months before his witness could
               testify.

         The record reflects the [c]ourt’s reasoning to deny the
         motion for continuance in order for Father’s witness to
         testify regarding Father’s attempts to contact [J.G.]. The
         [c]ourt made it clear that the [p]etition was filed in late
         2014, that the date of this hearing was set in January
         2015, and Father had notice of the time and date in
         advance in order to make arrangements for his witness’s
         testimony.



                                            - 14 -
J-A34038-15


       During his testimony, Father said he had not heard from
       Dale in over one month because he was deployed. Despite
       knowing for a month that his witness would be
       unavailable, Father did not contact the [c]ourt or have his
       counsel contact the [c]ourt, over that period to request a
       continuance. Thus, it was Father’s choice to appear at the
       hearing with no witnesses and to proceed based only upon
       his assumption that this [c]ourt would grant his last[-]
       minute motion.

       The [c]ourt also noted at the time of the hearing its
       discretion to grant the continuance at the end of the
       hearing should it feel the testimony would be necessary to
       the outcome. After hearing the testimony the [c]ourt was
       unpersuaded that the testimony of Father’s potential
       witness would, even if available, provide information
       crucial to the [c]ourt’s decision. The record is clear that
       Father’s family has not been involved in [J.G.’s] life in any
       meaningful or beneficial manner.

       Finally, the [c]ourt found the testimony of [S.P.], Mother,
       and Emily Harris, the Agency caseworker, to be
       compelling, persuasive and credible. Mother was forthright
       in her testimony and answered all questions directly. The
       court found her to be truthful. Ms. Harris did not have any
       stake in this proceeding. Her independent testimony about
       Father’s lack of contact with the Agency during the
       dependency and termination proceedings involving [A.G.]
       beginning in 2012, is in stark contrast to Father’s
       recollection.   She had the opportunity to review the
       Agency records and could only find one letter from Father.
       The Agency did not receive the numerous letters
       referenced by Father.        The [c]ourt also found her
       testimony to be factual and credible. [S.P.] was equally
       credible in her testimony concerning [J.G.’s] placement
       with her family by Mother. She testified to the lack of any
       contact by Father after learning that [] Petitioners had
       custody of [J.G.], with the exception of the August 2014
       letter Father wrote in response to finding out that [J.G.]
       had been placed with [] Petitioners, which is attached to []
       Petitioner’s termination petition as Exhibit “C”.

       To the contrary, Father’s testimony lacked credibility.
       While the [c]ourt does not doubt that he believes he loves
       [J.G.] based upon his experiences as a father over [J.G.’s]

                                  - 15 -
J-A34038-15


        first ten months of life, Father’s actions after 2008 speak
        much louder than his words. He failed to accept any
        responsibility for any of his own conduct, including his own
        involvement in the murder for which he remains in jail,
        even though he entered a guilty plea to the charge,
        admitting his participation.

        The discrepancies in the record between his testimony and
        that of Ms. Harris are glaring. Father’s failure to have his
        sister and/or brother testify in support of everything he
        claims to have done to stay in contact with [J.G.], knowing
        that his parental rights could be terminated, is quite
        telling. His knowledge of the possible termination of his
        parental rights is evidenced by his letter to Attorney Emily
        Bell in August, 2014, and his subsequent failure to take
        any action belies his testimony that he did everything he
        could to remain in a place of importance in [J.G.’s] life.

        Father attempted to paint the picture that Mother is solely
        responsible for his lack of contact with his son. The record
        establishes that this is just not true. His testimony of
        events after 2008 was self-serving and clearly lacked
        credibility.

Opinion Sur Appeal, 8/6/2015, at 4-6 (internal citations to record omitted).

The trial court did not abuse its discretion when it denied Father’s

continuance request.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/18/2015




                                   - 16 -